Name: Commission Regulation (EEC) No 3596/83 of 19 December 1983 on arrangements for imports into the Community of certain textile products originating in Romania
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 357/ 10 Official Journal of the European Communities 21 . 12. 83 COMMISSION REGULATION (EEC) No 3596/83 of 19 December 1983 on arrangements for imports into the Community of certain textile products originating in Romania entry into force of this Regulation must be set off against the quantitative limits for 1983 ; Whereas these quantitative limits do not prevent the importation of products covered thereby but shipped from Romania to Italy, the United Kingdom, Ireland, Denmark and Greece before the date of entry into force of Regulation (EEC) No 3229/83 as well as products covered by export licences issued as provided for in Regulation (EEC) No 3229/83 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Textile Committee, HAS ADOPTED THIS REGULATION : Article 1 Without prejudice to the provisions of Article 2, imports into the Community of the category of products originating in Romania and specified in the Annex hereto shall be subject to the quantitative limits set out in that Annex. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3589/82 of 23 December 1982 on common rules for imports of certain textile products originating in third countries ('), and in particular Article" 1 1 thereof, Whereas Article 1 1 of Regulation (EEC) No 3589/82 lays down the conditions under which quantitative limits may be established ; whereas imports into the Community of certain textile products (category 73) specified in the Annex hereto and originating in Romania have exceeded the level referred to in Article 1 1 (2) thereof ; Whereas , in accordance with Article 1 1 (5) of Regula ­ tion (EEC) No 3589/82, Romania was notified on 28 October 1983 of a request for consultations ; Whereas , pending the outcome of the requested consultations , imports into Italy, the United Kingdom, Ireland , Denmark and Greece were made subject to provisional regional limits by Commission Regulation (EEC) No 3229 /83 (2) ; Whereas imports of these products into the Federal Republic of Germany, France and the Benelux coun ­ tries are already subject to regional quantitative limits for 1983 until 1986 by Regulation (EEC) No 3589/82 ; Whereas, in the course of consultations held on 29 and 30 November 1983 , it was agreed that imports of products falling within category 73 into the Commu ­ nity should be subject to quantitative limits for 1983 until 1986 ; Whereas Article 11 ( 13) provides for compliance with the quantitative limits to be ensured by means of a double-checking system in accordance with Annex VI to Regulation (EEC) No 3589/82 ; Whereas the products in question exported from Romania between 1 January 1983 and the date of Article 2 1 . Products as referred to in Article 1 , shipped from Romania to Italy, the United Kingdom, Ireland, Denmark and Greece from the date of entry into force of Regulation (EEC) No 3229/83 and not yet released for free circulation , shall be so released subject to the presentation of a bill of lading or other transport docu ­ ment proving that shipment actually took place before that date . 2. Imports of products shipped from Romania to Italy, the United Kingdom, Ireland, Denmark and Greece from the date of entry into force of Regulation (EEC) No 3229/83 shall remain subject to the double ­ checking system described in Annex VI to Regulation (EEC) No 3589/82 . 3 . All quantities of products shipped from Romania from 1 January 1983 and released for free circulation , shall be deducted from the quantitative limits for 1983 . These quantitative limits shall not, however, prevent the importation of products covered thereby but shipped from Romania to Italy, the United Kingdom, Ireland , Denmark and Greece before the(') OJ No L 374, 31 . 12 . 1982, p . 106 .(2) OJ No L 319 , 17 . 11 . 1983 , p . 16 . 21 . 12 . 83 Official Journal of the European Communities No L 357/ 11 entry into force of Regulation (EEC) No 3229/82 as well as products covered by export licences issued as provided for in Regulation (EEC) No 3229/83 . Article 3 Regulation (EEC) No 3229/83 is hereby repealed . Article 4 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply until 31 December 1986 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 19 December 1983 . For the Commission Ã tienne DAVIGNON Vice-President ANNEX Cate ­ gory CCT heading No NIMEXE code ( 1983) Description Thirdcountry Member States Unit Annual quantitative limits 1983 1984 1985 1986 73 60.05 Outer garments and other articles, Romania D (') 1 000 585 597 609 621 A II b) 3 \ knitted or crocheted, not elastic or F (') pieces 100 102 (3) 104 0 106 0 \ rubberized : I 180 (2) 184 190 194 l\ l BNL (')l 129 132 134 137 l A. Outer garments and clothing\ UK II 98 108 118 128 \ accessories : IRL 3 3 4 4 \ \ DK l 28 30 31 33 II . Other : GR 3 4 5 7 60.05-16, 17, Track-suits of knitted or EEC 1 126 1 160 1 195 1230 19 crocheted fabric, not elastic I\\ or rubberized, of wool , of\Ill\l \ cotton or of man-made\Il\IIl textile fibres I\ (1) Limits defined in Regulation (EEC) No 3589/82. (2) Exceptionally for the year 1983 an additional quantity of 15 000 pieces has been agreed . (3) Exceptionally for 1984, 1985 and 1986, an additional annual quantity of 25 000 pieces has been agreed .